United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 98-1314
                                    ___________

Calixto Gamaliel Gonzalez,               *
                                         *
             Appellant,                  *
                                         * Petition for Review of
      v.                                 * an Order of the Immigration
                                         * and Naturalization Service
Immigration and Naturalization           *
Service,                                 *     [UNPUBLISHED]
                                         *
             Appellee.                   *
                                    ___________

                          Submitted: September 8, 1998

                                Filed: October 26, 1998
                                    ___________

Before McMILLIAN, RICHARD S. ARNOLD, and MORRIS SHEPPARD
      ARNOLD, Circuit Judges.
                              ___________

PER CURIAM.


      Calixto Gamaliel Gonzalez, a citizen of El Salvador, entered the United States
without inspection. In 1995, the Immigration and Naturalization Service ordered
Gonzalez to show cause why he should not be deported. Following a hearing, the
Immigration Judge (IJ) found deportability had been established and denied his requests
for asylum, withholding of deportation, and voluntary departure. The Board of
Immigration Appeals (BIA) dismissed his appeal from the IJ’s order, and Gonzalez
now petitions for review. For reversal, he maintains that he has a well-founded fear of
persecution based upon his imputed political opinion. Reviewing the BIA&s denial of
asylum for an abuse of discretion and the factual findings underlying its refusal to grant
asylum under the substantial-evidence standard, see Feleke v. INS, 118 F.3d 594, 597-
98 (8th Cir. 1997); Hajiani-Niroumand v. INS, 26 F.3d 832, 838 (8th Cir. 1994), we
deny Gonzalez’s petition for review.1

        The Attorney General has discretion to grant asylum to a “refugee.” See 8
U.S.C. § 1158(b)(1). A refugee is an alien who is unwilling to return to his or her home
country because of “persecution or a well-founded fear of persecution on account of
race, religion, nationality, membership in a particular social group, or political opinion.”
See 8 U.S.C. § 1101(a)(42)(A).

        After carefully reviewing the evidence, we conclude that a reasonable fact finder
could find Gonzalez’s fear of persecution was not objectively reasonable. See Feleke
v. INS, 118 F.3d at 598 (to overcome BIA&s finding that alien lacked well-founded fear,
he or she must show evidence “was so compelling that no reasonable fact finder could
fail to find the requisite fear of persecution”); Ghasemimehr v. INS, 7 F.3d 1389, 1390-
91 (8th Cir. 1993) (per curiam) (applicant must show alleged fear of future persecution
was both “subjectively genuine and objectively reasonable”). Because substantial
evidence supports the denial of asylum, we also affirm the BIA’s withholding of
deportation. See Behzadpour v. United States, 946 F.2d 1351, 1354 (8th Cir. 1991).

       Accordingly, we deny Gonzalez’s petition for review.


       1
       The Illegal Immigration Reform and Immigrant Responsibility Act of 1996
(IIRIRA), Pub. L. No. 104-208, 110 Stat. 3009 (Sept. 30, 1996), amended by Act of
Oct. 11, 1996, Pub. L. No. 104-302, 110 Stat. 3656, repealed 8 U.S.C. § 1105a and
replaced it with a new judicial review provision. See IIRIRA § 306. As the new
provision does not apply to proceedings that commenced before April 1, 1997, this
court continues to have jurisdiction under 8 U.S.C. § 1105a. See IIRIRA § 309(c).

                                            -2-
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -3-